In an action by a judgment creditor of two corporations to recover damages for unlawful diversion of assets of said corporations, certain of the defendants appeal, as limited by their brief, from so much of an order-judgment (one paper) of the Supreme Court, Rockland County, dated June 28, 1971, as awards plaintiff $5,677.60 plus interest, costs and disbursements against them, after a nonjury trial. Order-judgment modified, on the facts, by reducing plaintiff’s award to $4,677.60, plus interest thereon and costs and disbursements. As so modified, order-judgment affirmed insofar as appealed from, with costs to plaintiff. An arithmetical error in computing the amount due plaintiff requires that the principal award to it be reduced by $1,000. Munder, Acting P. J., Martuseello, Shapiro, Brennan and Benjamin, JJ., concur. [66 Mise 2d 837.]